Title: To George Washington from Christopher Richmond, 24 December 1795
From: Richmond, Christopher
To: Washington, George


          
            Sir
            City of Washington [D.C.] 24th December 1795
          
          I had the honor to receive your favor of the 20th yesterday. I am very much gratified by your acceptance of a Copy of my old friend Steel’s Labors—And I will be particularly careful to forward the Letter which you have favored him with to London by

the first Vessel from this quarter, or from Baltimore—And this I hope will be soon; because I know Mr Steel will be made happy by the early receipt of it.
          The Hotel is nearly covered in, and will be entirely so, in the course of next Week; weather permitting—It is really a very handsom brick Building, and I wish it may soon [be] finished, furnished, and well tenanted. With the most perfect respect and esteem I have the honor to be Sir Your most obedient and very humble Servant
          
            C. Richmond
          
        